ACCEPTED
                                                                                          12-15-00138-CR
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                     9/14/2015 2:10:28 PM
                                                                                                Pam Estes
                                                                                                   CLERK

                                NO. 12-15-00138-CR

            ON APPEAL FROM THE 123rd JUDICIAL DISTRICT COURTFILED IN
                        SHELBY COUNTY, TEXAS         12th COURT   OF APPEALS
                                                          TYLER, TEXAS
                        CAUSE NO. 2014-CR-19231      9/14/2015 2:10:28 PM
                                                                       PAM ESTES
                                                       TH                Clerk
 JUAN MERINO                           § IN THE 12 COURT            OF APPEALS
                                       §
                                       § OF
 vs.                                   §
                                       §
 STATE OF TEXAS                        § TYLER, TEXAS


         MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:
       Now comes Juan Merino, Appellant in the above styled and numbered cause,
and moves this Court to grant an extension of time to file appellant's brief, pursuant
to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause shows
the following:
       1.      This case is on appeal from the 123rd District Court of Shelby County,
Texas.
       2.      The case below was styled the STATE OF TEXAS vs. Juan Merino,
and numbered 2014-CR-19231. Appellant was convicted of Aggravated Sexual
Assault.
       4.      Appellant was assessed a sentence of Sixty (60) years in Texas
Department of Criminal Justice Institutional Division on April 16, 2015.
       5.      Notice of appeal was given on April 23, 2015.
       6.      The clerk's record was filed on June 3, 2015 and a supplemental clerk’s
record was filed on June 29, 2015; the reporter's record was filed on July 14, 2015
and the reporter’s exhibits were filed on July 15, 2015.
      7.     The appellate brief was presently due on September 14, 2015.
      8.     Appellant requests an extension of time of thirty (30) days from the
current due date.
      9.     One extension to file the brief have been received in this cause.
      10.    Defendant is currently incarcerated.
      11.    Appellant relies on the following facts as good cause for the requested
extension:
      Counsel was recently out for over a week due to an infection and was
subsequently diagnosed with insulin dependent diabetes. Counsel has been
physically unable to return to work on a full time basis and would like additional
time to complete the brief.
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Court grant this Motion to Extend Time to File Appellant's Brief, and for such other
and further relief as the Court may deem appropriate.

                                              Respectfully submitted:

                                                /s/John D. Reeves
                                              ____________________
                                              John D. Reeves
                                              Attorney at Law
                                              1007 Grant
                                              Lufkin, Texas 75901
                                              Phone (936) 632-160
                                              Fax: (936) 632-1640
                                              tessabellus@yahoo.com
                                              SBOT # 16723000
                                              Counsel for Appellant
                     CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. 10.1 (5), certify that I, the undersigned conferred
with opposing counsel who is not opposed to an extension.

                                      /s/John D. Reeves
                                      ___________________________
                                      John D. Reeves



                          CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing Appellant’s
Motion to Extend Time to file Appellant’s Brief on this 14th day of September,
2015 forwarded to State’s Attorney, Kenneth B. Florence, Shelby County, by
electronic service at shelbyda@sbcglobal.net.


                                      /s/John D. Reeves
                                      __________________________
                                      John D. Reeves
                                      Attorney for Appellant,
                                      Juan Merino